Citation Nr: 1616876	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  06-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected tension headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for chronic upper respiratory infections, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served in the Army Reserves with a period of active duty for training from August 1996 to December 1996.  She also served on active duty from February 2003 to October 2003 and from June 2007 to July 2008, including a tour in the Southwest Asia theater of operation.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on behalf of the RO in Montgomery, Alabama.  This case was most previously before the Board in September 2013.

The claim of entitlement to service connection for chronic upper respiratory infections, to include as due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has sleep apnea and sinusitis related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claims on appeal, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Applicable Law

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2010).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran's claim for the disabilities on appeal was received in December 2003, following her period of active service (including five months in Iraq and Kuwait) from February 2003 to October 2003.  Service treatment records from that period of service reflect diagnoses of sleep apnea and sinusitis.

A March 2004 VA General Medical examination reveals that the Veteran was diagnosed with chronic ethmoidal and maxillary sinusitis.  The March 2004 VA examiner also noted that the Veteran was being followed in VA's sleep apnea clinic.

As directed by the Board's September 2013 Board remand, in November 2013 the Veteran underwent VA examinations in an effort to address the medical matters raised by this appeal.  The November 2013 VA examiner stated that the Veteran did not have a current diagnosis of chronic sinusitis, and the examiner also stated that the Veteran currently had no findings, signs, or symptoms attributable to sleep apnea.  The November 2013 VA examiner noted that the Veteran's sleep apnea had likely resolved following her 2004 uvulopalatopharyngoplasty and tonsillectomy.

The Board finds that service connection for sleep apnea and sinusitis is warranted, as such were demonstrated during the Veteran's active service and during the pendency of this appeal (or contemporaneous with it).  Although the evidence associated with the claims file appears to indicate that the disabilities on appeal have resolved, the June 2003 and September 2003 service treatment records are sufficient to show current diagnoses of the disabilities on appeal.  The above evidence is sufficient to meet the three basic service connection prongs of in-service event, current disability, and nexus.  38 C.F.R. § 3.303; McClain, supra.


ORDER

Service connection for sleep apnea is granted.

Service connection for sinusitis is granted.


REMAND

As for the issue of entitlement to service connection for chronic upper respiratory infections, to include as due to an undiagnosed illness, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim.  In this regard, the Board notes that while the Veteran's service treatment records from her 2003 to 2004 period of service reflect diagnoses of chronic upper respiratory infections (and illness), it is unclear to the Board whether such diagnoses are due to an underlying pathology or are a symptom and essentially are part and parcel of one of her service-connected respiratory disabilities (asthma with reactive airway disease and bronchitis, allergic rhinitis, and sinusitis).

The Board observes that VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest during service in the Southwest Asia theater of operations, or to a degree of 10 percent or more, not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).  As the Veteran had service in the Persian Gulf, the possibility that her chronic upper respiratory infections are due to an undiagnosed illness must also be considered in this case.

Based on the foregoing, the Board finds that affording the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's chronic upper respiratory infections and her military service is appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination regarding the claimed chronic upper respiratory infections.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran's upper respiratory infections can be attributed to an underlying pathology (to include service-connected asthma with reactive airway disease and bronchitis, allergic rhinitis, and sinusitis), or whether the Veteran's chronic upper respiratory infections is itself a separate disease entity.

The examiner is also asked to state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has had objective indicators of upper respiratory infections due to an undiagnosed illness or a medically unexplained chronic multisymptom illness at any time since service; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if, by history, physical examination, and laboratory tests, those objective indicators cannot be attributed to any known clinical diagnosis.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue of entitlement to service connection for chronic upper respiratory infections, to include as due to an undiagnosed illness.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


